DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/22/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. Specifically, the German office action dated 1/10/2019 is not listed.
The information disclosure statement filed 7/22/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no concise explanation of relevance for DE 202012004015 is provided since the German office action dated 1/10/2019 is not translated.
Specification
The use of the term bottelpack (page 1, line 16), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both rod bodies (page 7, line 1) and a guiding and holding device (page 9, line 3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Regarding claim 1, the claim recites the limitation “in the context of a plastic forming process is introduced into and removed from at least one plastic product, to take over and subsequently release the latter after for at least one further production step” (lines 2-4) is considered to be a limitation regarding the intended use of the claimed device. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a guiding and/or holding device that is capable of removing and subsequently releasing a plastic product for at least one further production step.

Regarding claim 4, the claim recites the limitation “which permits the rod bodies to pass therethrough and to set down the plastic product on its upper side for the purposes of separating it from the assignable rod bodies” (lines 5-7) is considered to be a statement regarding the intended use of the claimed motion device. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a motion device capable of setting down a plastic product on its upper side.

Regarding claim 9, the claim is directed to the intended use of the claimed device. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a device that could be used as an interchangeable component.

Regarding claim 10, the claim recites the limitation “the respective plastic product has a box-like projection at the foot outside of a filled container body” (lines 2-3), which is considered to be a statement regarding the material worked upon by the claimed device. The courts have held that the inclusion of material or article worked upon does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it does not further limit the claim.
The claim recites the limitation “into said projection the respective drill head of the rod bodies penetrate in an impact-like manner while the plastic material is still soft” (lines 3-5), which is considered to be a statement regarding the intended use of the claimed device. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a drill head that is capable of penetrating a soft plastic material.
The claim recites the limitation “the rod bodies are removed from the plastic material of the projection while rotating the rod bodies” (lines 6-7), which is considered to be a statement regarding the intended use of the claimed device. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a rod body that could be removed from a projection of plastic material while being rotated.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:

Regarding claim 1, the claim recites the generic placeholder “device” coupled with the functional language “for inserting and removing the respective device into and from the respective plastic product” (lines 4-6) without being preceded by a structural modifier. The generic placeholder is preceded by the modifier “motion,” however, this language does not indicate sufficient structure to perform the claimed function to one of ordinary skill in the art. The limitation is therefore interpreted under 35 USC 112(f). A review of applicant’s specification indicates that the corresponding structure is a drive (page 3, lines 19-25).
The claim recites the limitation “device” coupled with the functional language “sets the guiding and/or holding device in rotational movement” (lines 7-9) without being preceded by a structural modifier. The generic placeholder is preceded by the modifier “motion,” however, this language does not indicate sufficient to perform the claimed function to one of ordinary skill in the art. The limitation is therefore interpreted under 35 USC 112(f). A review of applicant’s specification indicates that the corresponding structure is a toothed rack and pinion drive (page 3, lines 26-28, page 4, lines 1-5).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.

Regarding claim 4, the claim recites the term “means” coupled with the functional language “moves the rod bodies,” however, they are recited together with the term “drive,” which is considered to be sufficient structure for performing the claimed moving. The limitation is therefore not interpreted under 35 USC 112(f).

Regarding claim 6, the claim recites the term “means” coupled with the functional language “which is movably guided along the carrier,” however, they are recited together with the limitation “further drive” which is itself interpreted under 35 USC 112(f) as requiring a toothed rack and pinion drive (page 3, lines 26-28, page 4, lines 1-5). The toothed rack and pinion is considered to be sufficient structure for accomplishing the claimed function, and the instant limitation is therefore not interpreted under 35 USC 112(f).

Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for the limitation “the respective device” (lines 5) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the at least one guiding and/or holding device.
It is unclear whether the limitation “the respective plastic product” (lines 5-6) refers to the at least one plastic product of line 3 or to a different plastic product of the plastic products of line 1, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the at least one plastic product.
There is insufficient antecedent basis for the limitation “the respective device” (lines 6-7) in the claim since the limitation “the respective device” in line is being interpreted differently, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the at least one guiding and/or holding device. Claims 2-10 are indefinite by dependence.

Regarding claim 2, there is insufficient antecedent basis for the limitation “the guiding and holding device” (lines 1-2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the at least one guiding and/or holding device.
The claim recites the limitation “a kind of drill head” (line 2). Although applicant’s specification uses the term “kind of drill head” there is no explanation of the term that would give one of ordinary skill in the art the ability to determine what structures are within the scope of the claim. See MPEP § 2173.05(b). For the purposes of this Office action, the limitation will be interpreted as if it recited a drill head. 
There is insufficient antecedent basis for the limitation “the area of its other free end” (line 3) since it is not certain that the other end of the rod body is a free end. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the area of its other end.

Regarding claim 3, there is insufficient antecedent basis for the limitation “the rotary bearings” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited rotary bearings.
There is insufficient antecedent basis for the limitation “whose pinions” (line 3) in the claim since the rod bodies were never previously required to have pinions. For the purposes of this Office action, the limitation will be interpreted as if it required the rod bodies to have pinions.
The phrase "preferably" (line 5) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Regarding claim 4, there is insufficient antecedent basis for the limitation “the rotary supports” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited rotary supports.
It is unclear whether the limitation “the one motion device” (lines 2-3) refers to the motion device or the further motion device of claim 1, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the motion device of claim 1. 
There is insufficient antecedent basis for the limitation “the rod bodies” (line 3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited rod bodies.
It is unclear which direction is referred by the limitation “the axial direction of motion” since claim 1 requires movement in into and from the at least one plastic product, movement in axially opposing directions of travel, and rotational movement, all of which must involve some axis of movement. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to an axial direction of the preforms.
The claim recites the limitation “a beam-like set-down table” (line 4). Although applicant’s specification uses the term “beam-like” there is no explanation of the term that would give one of ordinary skill in the art the ability to determine what structures are within the scope of the claim. See MPEP § 2173.05(b). For the purposes of this Office action, the limitation will be interpreted as if it recited a set-down table.
It is unclear to which component the limitation “therethrough” (line 5) refers, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the set-down table.
It is unclear whether the limitation “the plastic product” (line 6) refers to the at least one plastic product of claim 1 or to a different plastic product, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the at least one plastic product.
There is insufficient antecedent basis for the limitation “the assignable rod bodies” (lines 6-7) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the rod bodies.

Regarding claim 5, there is insufficient antecedent basis for the limitation “the individual pinions” (line 3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited individual pinions.
There is insufficient antecedent basis for the limitation “the rod bodies” (line 3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the guiding and/or holding device.
There is insufficient antecedent basis for the limitation “the pinion” (line 5) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a pinion.
There is insufficient antecedent basis for the limitation “the respective one rod body” (line 5) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the guiding and/or holding device.
There is insufficient antecedent basis for the limitation “the pinion” (line 6) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a pinion.
There is insufficient antecedent basis for the limitation “the respective further rod body” (line 5) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a second guiding and/or holding device.
There is insufficient antecedent basis for the limitation “the carrier” (line 7) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a carrier. 

Regarding claim 6, there is insufficient antecedent basis for the limitation “the two toothed racks” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited two toothed racks.
It is unclear whether the limitation “which is movably guided along the carrier” refers to the two toothed racks or to the slide, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to slide.
There is insufficient antecedent basis for the limitation “the carrier” (line 3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a carrier.
There is insufficient antecedent basis for the limitation “the further drive” (line 3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a further drive.

Regarding claim 7, there is insufficient antecedent basis for the limitation “the drives” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the motion device and further motion device.
The claim recites the limitation “in particular by electric spindle drives” (lines 2-3). It is unclear whether electric spindle drives are a required element of the claim, rendering the claim indefinite. See Ex parte Hall, 83 USPQ 38 (Bd. App. 1949) and MPEP § 2173.05(d). For the purposes of this Office action, the limitation will be interpreted as if electric spindle drives were not required.

Regarding claim 8, there is insufficient antecedent basis for the limitation “the drill head” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a drill head.
There is insufficient antecedent basis for the limitation “the respective rod body” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the at least one guiding and/or holding device.

Regarding claim 9, it is unclear whether the limitation “can be an interchangeable component of a blow-molding, filling and sealing machine used to produce the respective plastic product” (lines 2-3) is intended as a limitation setting forth the intended use of the claimed device or as an optional limitation due to different possible meanings of the word “can.” The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it were an optional limitation that does not limit the claim. See MPEP § 2173.05(h) II.
It is unclear whether the limitation “the respective plastic product” (line 3) refers to the at least one plastic product of claim 1 or to a different plastic product of the plastic products of claim 1, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the at least one plastic product.

Regarding claim 10, it is unclear whether the limitation “the respective plastic product” (line 3) refers to the at least one plastic product of claim 1 or to a different plastic product of the plastic products of claim 1, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the at least one plastic product.
It is unclear what is required by the limitation “box-like projection” (line 2) since it is unclear what features are considered box like. Although applicant’s specification uses the term “box-like” there is no explanation of the term that would give one of ordinary skill in the art the ability to determine what structures are within the scope of the claim. See MPEP § 2173.05(b). The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required a projection.
There is insufficient antecedent basis for the limitation “the respective drill head” (lines 3-4) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a drill head.
It is unclear what is required by the limitation “penetrate in an impact-like manner” (line 4) since it unclear what penetrations are impact like. Although applicant’s specification uses the term “impact-like manner” there is no explanation of the term that would give one of ordinary skill in the art the ability to determine what structures are within the scope of the claim. See MPEP § 2173.05(b). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required any penetration.
There is insufficient antecedent basis for the limitation “the foot” (lines 2-3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a foot.
There is insufficient antecedent basis for the limitation “the respective drill head” (lines 3-4) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the drill head.
There is insufficient antecedent basis for the limitation “the rod bodies” (line 4) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the guiding and/or holding device.
There is insufficient antecedent basis for the limitation “the plastic material” (lines 4-5) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the at least one plastic product.
The term “soft” is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the specification uses the term “soft,” no standard is set forth in connection with the recitation. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required any plastic material that is not rigid.
There is insufficient antecedent basis for the limitation “the respective plastic product” (line 5) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the at least one plastic product.
There is insufficient antecedent basis for the limitation “the set-down table” (line 6) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a set down table.
The claim recites the limitation “when or after the respective plastic product is placed on the set-down table” (lines 5-6), which implies that that the respective plastic products are placed on the set down table. However, this step was never previously recited, rendering the claim indefinite since it is unclear whether the implied step is in fact a required step. For the purposes of this Office action, the limitation will be interpreted as if the claim did require placing the plastic products on a table.
There is insufficient antecedent basis for the limitation “the rod bodies” (line 6) since the prior recitation has been reinterpreted as set forth above. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the at least one guiding and/or holding assembly.
There is insufficient antecedent basis for the limitation “the plastic material of the projection” (lines 6-7) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited plastic material of the projection.
It is unclear whether there is sufficient antecedent basis for the limitation “the rod bodies” (line 7) since the prior recitation has been reinterpreted as set forth above. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the at least one guiding and/or holding assembly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehead (WO 2004/105986).

Regarding claim 1, Whitehead discloses a twin chuck drill (abstract) having a casing (reference numeral 2) with an opening (reference numeral 4) associated with a drill chuck (reference numeral 6) mounted on a drive shaft (reference numeral 8), which is considered to meet the claim limitation of a guiding and/or holding device, having a gear at the end opposite the drill chuck (page 63, lines 12-28, reference numeral 10). The shaft and chuck can be reciprocated by a first mechanism (reference numeral 12) having a drive cog (reference numeral 18) fixed to the forward end of a motor drive shaft (page 4, lines 1-8, reference numeral 30) that is controlled by a power operating trigger to withdraw (page 4, lines 27-28, page 5, lines 1-6) or extend the chuck (page 5, lines 7-21, reference numeral 56). This withdrawal or extending is considered to meet the claim limitation of axially opposite directions of directions of motion, and the drive is therefore considered to meet the claim limitation of a motion device as interpreted under 35 USC 112(f). The gear is held in communication with a pinion (reference numeral 34) that provides rotational energy from a motor (reference numeral 30) through the motor drive shaft (page 4, lines 9-16) to rotate the chuck (page 1, lines 12-20), which is considered to be a functional equivalent of the further motion device as interpreted under 35 USC 112(f) since the pinion provides rotational motion to the chuck. It is evident that the chuck, when in its extended position, is capable of removing a plastic product since it could be inserted into the plastic product and lift it to remove the product from a starting location.

Regarding claim 2, Whitehead discloses that a drill bit is located into the chuck (page 4, lines 27-28, page 5, lines 1-6), which is considered to meet the claim limitation of a free end. The gear is considered to meet the claim limitation of a pinion.

Regarding claim 3, Whitehead discloses that two shaft and chucks are provided, each having associated pinions that are spaced apart in some positions at a predetermined distance (abstract, reference numerals 3, 5, 7, 11). Each shaft passes through a central slide bush (page 3, lines 12-28, reference numerals 21, 22), which are considered to meet the claim limitation of a rotary bearing since the shaft is allowed to rotate within them. The slide bushes are arranged on leadscrews (page 3, lines 12-28, reference numerals 13, 14), which are considered to meet the claim limitation of rotary supports since they support the slide bushes by being at their bottoms.

Regarding claim 7, Whitehead discloses that the drill is an electric drill (page 3, lines 8-10). The motor must therefore be an electric motor, and the rotational motion it provides is therefore considered to meet the claim limitation of a linear drive since applicant’s specification discloses that electric motors are a form of linear drive (page 7, lines 17-29).

Regarding claim 9, it is evident that the device of Whitehead could be used an interchangeable component of a blow molding, filling and sealing machine since Whitehead does not disclose that the device is only effective when used in a particular industry.

Regarding claim 10, Whitehead discloses that a drill bit is located into the chuck (page 4, lines 27-28, page 5, lines 1-6). It is evident that the device of Whitehead could be used to penetrate plastic bodies and set them down since the drill bit must be rigid or it would otherwise fail to maintain its shape when used to drill into an object.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klatt (US 10,549,472).

Regarding claim 1, Klatt discloses a heating device for the thermal conditioning of preforms (abstract) in which preforms are transported along a transport path (column 2, lines 53-67). The preforms are first subjected to a uniform heating under rotation about their longitudinal axes at a first heating section and to nonuniform preferential heating in a second heating section (column 3, lines 1-24). The preforms are transported by mandrels which are inserted into the mouth section of the preforms (column 4, lines 51-55). The mandrels have gear wheels (figure 9, reference numeral 52) that are rotated by a mandrel rotary belt (column 10, lines 1-17, figure 5, reference numeral 51) in the form of a toothed belt (column 11, lines 37-39), which is considered to be a rack and pinion system as required by the interpretation of the at least one further motion device under 35 USC 112(f). The gear wheels are driven (column 3, lines 1-24). The preform is stretched with a stretching rod inserted within it and driven by a linear motor (column 6, lines 50-58, figure 2, reference numeral 1), which is considered to meet the claim limitation of a guiding and/or holding device that is inserted and removed from the plastic product.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Whitehead (WO 2004/105986).

Regarding claim 4, Whitehead discloses all the claim limitations as set forth above. Whitehead additionally discloses that each shaft passes through a central slide bush (page 3, lines 12-28, reference numerals 21, 22), which are considered to meet the claim limitation of a rotary bearing since the shaft is allowed to rotate within them. The slide bushes are arranged on leadscrews (page 3, lines 12-28, reference numerals 13, 14), which are considered to meet the claim limitation of rotary supports since they support the slide bushes by being at their bottoms. The leadscrews are in turn arranged on the casing (the figure), which is therefore considered to be a carrier. The leadscrews are considered to be part of the motion device since they control the position of the chucks (page 2, lines 11-22). The leadscrews are located below the casing (the figure). Whitehead does not explicitly disclose the casing having a flat table surface above the leadscrews.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the casing above the leadscrews flat. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Klatt (US 10,549,472).

Regarding claim 5, Klatt discloses all the claim limitations as set forth above. Klatt additionally discloses that multiple mandrels are present (column 4, lines 51-55). Klatt does not explicitly disclose (a) the gear wheels of each mandrel engaging separate belts and (b) the belts being stacked one above the other.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the belt of Klatt. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stack the belts one above the other. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Klatt (US 10,549,472) in view of Winzinger (US 8,729,431).

Regarding claim 6, Klatt discloses all the claim limitations as set forth above. Klatt additionally discloses that multiple mandrels are present (column 4, lines 51-55). Klatt does not explicitly disclose a track moving up and down along a slide.
Winzinger teaches a furnace for conditioning preforms (abstract) having a toothed rack (figure 13, reference numeral 87) located on a slide (column 13, lines 11-15, figure 13, reference numeral 84) that raises and lowers a heating rod driven by a servomotor (column 11, lines 39-49, figure 13, reference numeral 13) inserted into a preform (column 11, lines 29-38, figure 13, reference numeral 13), which is considered to meet the claim limitation as interpreted under 35 USC 112(f). Winzinger additionally discloses that this device allows the vertical position of the heating rod to adapted to the length of the preform (column 12, lines 1-7).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine each of the stretching rods of Klatt with the slide and toothed rack and slide of Winzinger. One would have been motivated to do so since Winzinger teaches that providing a rod on a slide allows its vertical position to be adapted to the length of a preform.

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Whitehead (WO 2004/105986) in view of Shetter (US X 6,428).

Regarding claim 8, Whitehead discloses all the claim limitations as set forth above. Whitehead does not explicitly disclose drill bit having a thread.
Shetter teaches a bit for a wood auger having a spiral thread that erodes and bites through wood much better than prior devices (third paragraph). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the drill bit of Whitehead with the bit of Shetter. One would have been motivated to do so since Shetter teaches a wood auger that erodes and bites through wood. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747